      Case 4:21-cv-00083-DCB Document 18 Filed 09/13/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Mikki Donley, et al.,                              No. CV-21-00083-TUC-DCB
10                  Plaintiffs,                         ORDER
11   v.
12   American Technologies Incorporated,
13                  Defendant.
14
15   The Court, having reviewed the parties' Joint Case Management Report and having
16   conducted a Scheduling Conference on September 9, 2021,
17          IT IS ORDERED that the parties abide by the following schedule and rules:
18         1.      The parties are referred to Federal Rule Civil Procedure, Rule 15(a) for any
19   amendment to the pleadings, including those to join parties.
20         2.      The parties are referred to Federal Rule Civil Procedure, Rule 26(a) for initial
21   disclosures, including § 26(a)(1)(C) which requires the time for initial disclosure to be,
22   generally, “at or within 14 days after the parties’ Rule 26(f) conference.”
23         3.      The Plaintiff shall disclose any expert witness and their reports to the
24   Defendant on or before: January 21, 2022. The Defendant shall have 30 days from the
25   date of Plaintiff's expert witness disclosure to disclose any experts and their reports.
26   Plaintiff may have 15 days, thereafter, to disclose any rebuttal expert opinions.
27          4. Discovery shall be completed by: May 6, 2022.
28          Counsel are reminded that they are not to file the actual disclosures with the Court,
       Case 4:21-cv-00083-DCB Document 18 Filed 09/13/21 Page 2 of 6



 1   just the notices of disclosure, pursuant to the Rules of Practice of the United States District
 2   Court for the District of Arizona (Local Rules), LR Civ.5.2. Discovery is governed by the
 3   Federal Rules of Civil Procedure in regard to limitations on interrogatories and depositions.
 4   Leave of Court is required for any divergence from the federal rules. Interrogatories must
 5   be submitted sufficiently in advance to permit the opposing party to answer before the
 6   discovery deadline, thereby giving the party submitting the interrogatories sufficient time
 7   to undertake discovery made necessary by the answers.
 8          In the event of a dispute over discovery matters, counsel are cautioned to first
 9   engage in personal consultation regarding the dispute and to make a sincere effort to
10   resolve the conflict. See LR Civ. 7.2(j). Counsel should act to resolve discovery disputes
11   quickly. If such efforts fail, Counsel should then jointly call the Judge's law clerk to
12   arrange a schedule for resolving the dispute expeditiously.
13          5. Dispositive motions shall be filed by: June 6, 2022. Counsel are reminded that
14   all motions, memoranda, and pleadings submitted for the Court's review and decision must
15   comply with the filing, time, and form requirements of the Local Rules.
16          Pursuant to LR Civ. 7.2(i), failing to file the requisite responsive memorandum or
17   failing to appear at oral argument may be deemed a consent to the granting or denial of a
18   motion, and the Court may dispose of the motion summarily.
19          Dispositive motions shall be set for oral argument at the request of counsel. All
20   other motions shall be set for oral argument, if requested by counsel, at the discretion of
21   the Court. A party desiring oral argument on a motion shall request argument by placing
22   “Oral Argument Requested” immediately below the title of the motion or response,
23   pursuant to LR Civ. 7.2(f).
24          When any pleadings or memoranda are appended with more than one exhibit, the
25   exhibits shall be divided by tabbed dividers, and there shall be a table of contents for the
26   exhibits. All documents submitted to the Court shall have two holes punched at the top-
27   center using a standard two-hole punch. Additionally, all documents shall be secured on
28   the left-hand side either by a staple or in some other fashion so that pages can be turned


                                                  -2-
      Case 4:21-cv-00083-DCB Document 18 Filed 09/13/21 Page 3 of 6



 1   without the document falling apart. This applies to an original filed under seal and all
 2   copies. JUDGE’S COURTESY COPIES ARE REQUIRED, which “shall reference[] the
 3   specific document number, [and] shall be printed directly from CM/ECF.” See LR Civ.
 4   5.4; Administrative Policies and Procedures Manual § II.D (emphasis added).
 5          6. The parties shall file their joint proposed pretrial order by: July 8, 2022. In the
 6   event that dispositive motions are filed, the joint proposed pretrial order will be due 30
 7   days after the Court has decided the motions. A sample form of the pretrial order is
 8   attached.
 9          7. The pretrial conference will be set upon receipt of the joint proposed pretrial
10   order. The attorneys responsible for trial of the lawsuit shall appear and participate in the
11   Pretrial Conference. At the pretrial conference the Court will set the deadlines for filing
12   and disposing of the following matters: proposed voir dire, jury instructions, trial
13   memorandum, deposition testimony to be used at trial, and motions in limine.
14          8.   This matter shall be tried to a jury. The trial date will be set at the Pretrial
15   Conference.
16          9.   Court imposed case management deadlines cannot be extended by counsel
17   without Court approval. Continuances will not be freely granted. Any requests for
18   extensions must be made in writing and made prior to the expiration of the time prescribed.
19   The request must identify whether it is opposed, the number of prior continuances
20   requested, the discovery conducted to date, the anticipated discovery to be done if the
21   request is granted, and the reasons why discovery has not been completed within the
22   deadline. Motions to continue any Court imposed deadlines must be accompanied by a
23   form of order for the Court’s signature. The form of Order must be in Word. It must comply
24   with LR Civ. 7.1(b) (2) and be emailed to: bury_chambers@azd.uscourts.gov.
25          10. In order to assist and promote settlement of the cases pending before this
26   Court, cases may be referred for settlement conferences. Should the parties wish to
27   participate in a Settlement Conference, they are directed to contact the law clerk assigned
28   to this case, Greer Barkley. Additionally, because this is an employment


                                                 -3-
      Case 4:21-cv-00083-DCB Document 18 Filed 09/13/21 Page 4 of 6



 1   discrimination case, it is being referred to an early settlement conference before
 2   Magistrate Judge Bruce G. Macdonald. The parties shall contact the Magistrate
 3   Judge’s law clerk, Marcia Delanty, at (520) 205-4520 to arrange a time and place for
 4   the early settlement conference and to obtain further instructions regarding it.
 5         Dated this 13th day of September, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
                 Case 4:21-cv-00083-DCB Document 18 Filed 09/13/21 Page 5 of 6



 1
 2
 3
 4                                 FORM OF PRETRIAL ORDER
 5
                           IN THE UNITED STATES DISTRICT COURT
 6
                                  FOR THE DISTRICT OF ARIZONA
 7
 8
                                                    )
 9                                                  )
10                   Plaintiff,                     )
                                                    )
11          v.                                      )    CV          TUC DCB
12                                                  )
                                                    )    JOINT PROPOSED PRETRIAL ORDER
13                                                  )
                     Defendant.                     )
14
                                                    )
15
16
     (Although the text of the pretrial order appears in single space, the actual order submitted by
17   the parties must be double spaced and conform in all other respects to the Local Rules.)
18         The following are pretrial proceedings in this cause as agreed to by the parties and
19   approved by the Court:

20
21   I. NATURE OF ACTION
            This is an action for: (Short concise statement of the case, including the nature of the
22   action and the relief sought.)
23
     II. STATEMENT OF JURISDICTION
24          Statement of jurisdiction: (state the claims and cite the statutes which give this Court
     jurisdiction over each claim.)
25
26   III. CONTESTED ISSUES OF LAW/FACT
            State the ultimate issues of fact and law which must be decided at trial. State only the
27   issues of fact and law necessary and material for a verdict in this case. Each issue must be
28   stated separately and specifically.
              Case 4:21-cv-00083-DCB Document 18 Filed 09/13/21 Page 6 of 6



 1   IV. LIST OF EXHIBITS
 2         Each party shall list the exhibits it intends to offer at trial.

 3   V. LIST OF WITNESSES
           Each party shall list the witnesses it intends to call at trial.
 4
 5   VI. JURY TRIAL or BENCH TRIAL
           The parties shall state whether the trial is a jury or bench trial.
 6
 7          For a Jury Trial
            At the Pretrial Conference, the Court will direct the parties to file proposed voir dire,
 8   objections to exhibits, deposition testimony, stipulated jury instructions, stipulations,
 9   counsel’s additional proposed jury instructions, motions in limine, and trial memoranda 20
     days prior to trial. Any opposition shall be filed five days thereafter.
10
11
            For a Bench Trial
            At the Pretrial Conference, the Court will direct the parties to file trial briefs,
12   objections to exhibits, motions in limine, stipulations, and proposed findings of fact and
     conclusions of law 20 days prior to trial. Any opposition shall be filed five days thereafter.
13
14   VII. PROBABLE LENGTH OF TRIAL
           Each party shall identify the estimated length of time it will take to present its case.
15
16   VIII. CERTIFICATION
           The undersigned counsel for each of the parties in this action do hereby approve
17   and certify the form and content of this proposed Joint Pretrial Order.
18
     _____________________________                               ___________________________
19   Attorney for Plaintiff                                      Attorney for Defendant
20
21
22
23
24
25
26
27
28
